Citation Nr: 0900445	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date, prior to August 16, 
2006, for the grant of a 100 percent disability rating for 
paranoid schizophrenia.  

2.  Entitlement to an effective date, prior to August 16, 
2006, for a grant of Basic Eligibility to Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU), prior to August 16, 2006.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1982 and from September 1982 to September 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The issue of entitlement to a TDIU, prior to August 16, 2006, 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant did not perfect an appeal of the December 
2004 rating decision and that decision is final.  

2.  The May 5, 2005 VA medical report constitutes the 
earliest claim following the final December 2004 rating 
decision and establishes that the veteran's paranoid 
schizophrenia results in total occupational and social 
impairment.  

3.  The veteran has a service-connected disability evaluated 
as permanent and totally disabling from May 5, 2005.  




CONCLUSIONS

1.  The criteria for an effective date of May 5, 2005, but 
not before, for the grant of a 100 percent evaluation for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400, 
4.130, Diagnostic Code 9203 (2008).

2.  The criteria for an effective date of May 5, 2005, but 
not before, for the grant of entitlement to DEA benefits has 
been met.  38 U.S.C.A. §§ 3501, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2007 letter told him to provide any relevant 
evidence in his possession.  See 

Pelegrini, 18 Vet App. at 120.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of thee notice is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless).  

The veteran was also sent notice regarding the appropriate 
disability rating or effective date to be assigned in 
September 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.

The Board notes that the claim of entitlement to DEA benefits 
is an issue in which the law is dispositive.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

Criteria

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

38 C.F.R. § 4.130, Diagnostic Code 9203 provides for a 30 
percent evaluation when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Entitlement to DEA is derived from a veteran who was 
discharged under other than dishonorable conditions; and, has 
a permanent and total service-connected disability; or a 
permanent and total disability was in existence at the time 
of death; or the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.807(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In a May 2007 rating decision, a 100 percent rating was 
assigned for service-connected paranoid schizophrenia, from 
August 16, 2006.  The veteran asserts that an earlier 
effective date is warranted for the 100 percent evaluation.  

Initially, the Board notes that service connection for 
delusional disorder (now rated as paranoid schizophrenia) was 
established in December 2004 rating decision and a 10 percent 
evaluation was assigned.  The appellant filed a notice of 
disagreement in March 2005 and a statement of the case was 
issued in July 2005, in which the rating was increased to 30 
percent.  A substantive appeal was not filed and thus, the 
December 2004 rating decision is final.  

Next, the Board notes that the veteran underwent a VA 
examination on May 5, 2005.  This VA medical report 
constitutes a claim.  See 38 C.F.R. § 3.157(b)(1).  The 
examination report reflects that he was unemployed, that he 
had very constricted interpersonal relationships and social 
functioning, and that because of suspiciousness and 
contentiousness, he had very few outside friends, and was 
very isolated from others.  In addition, while the examiner 
characterized the degree of disability as moderate, and the 
record, to include an October 1991 Social Security 
Administration (SSA) determination, reflects impairment due 
to factors that may not be considered, to include a 
personality disorder, the August 2006 VA examiner stated the 
following:

The schizotypal personality disorder 
really is the prodromal phase of 
schizophrenia for this veteran.  This is 
a very difficult clinical case.  
Person's with Paranoid Schizophrenia, 
according to clinical scientific 
research, may present as being more 
highly functioning tha[n] they really 
are.  This appears to be the case for 
this veteran.  However, on today's 
examination he was peculiar and highly 
delusional.  The veteran's associations 
were at times derailed from the topic, 
but not to the extent that he is 
disorganized or undifferentiated 
schizophrenic.  The veteran's delusions 
are severe to the extent that this has 
prevented him from maintaining gainful 
employment.  The DSM-IV would state that 
Delusional Disorder in and of itself may 
be present and that the person is able 
to function well within an occupational 
setting.  This runs contrary to this 
veteran's history for occupational 
status and the records that [I] have 
reviewed from Drs. L[] and L[] and other 
medical records.  This veteran's 
Schizophrenia is SEVERE, and daily.  
[T]his is a chronic and persistent 
mental disorder that has been ongoing 
for years since his active duty.  The 
prognosis is poor.  

The report notes that the veteran had been unemployed for 
five to 10 years due to paranoid schizophrenia, and that he 
was delusional often, with grandiosity, which led to 
irritability and some resentment and anger.  It was noted 
that the veteran was odd and peculiar, markedly paranoid and 
suspicious, had a severely constricted affect, and had 
magical and unusual beliefs.  The examiner concluded that the 
veteran's schizophrenia was a life-long and permanent 
condition and was fully disabling in and of itself as 
separate from any of his other medical disorders.  Thus, the 
Board finds that a 100 percent evaluation is warranted from 
May 5, 2005.  

To the extent that an effective date earlier than May 5, 2005 
is sought, the Board notes that the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for increase if, "it is factually 
ascertainable that an increase in disability had occurred" 
within that time frame.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  The Board has considered the guidance 
established in Hazan v Gober, 10 Vet. App. 511, 520 (1997).  
The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  The 
Court, however, did recognize a limitation in that 38 
U.S.C.A. § 5110(b)(2) noted that the application had to be 
received within one year from such date.  

Unlike Hazan, however, there is nothing in this file that 
suggests a change in the veteran's disability in the one year 
prior to May 5, 2005.  There is no evidence prior to the May 
2005 VA examination that provides a basis for an earlier 
effective date for an increased rating.  Although there are 
VA outpatient treatment records, to include a January 2005 
record noting he was undergoing treatment for depression, 
notation of a history of paranoid schizophrenia in a February 
2005 record, and a March 2005 statement and VA records noting 
depression, the documents do not constitute claims, as a mere 
notation of a service-connected disability does not reflect 
any intent to file a claim.  Even if the records could be 
considered claims, the records are remarkably inadequate for 
the purpose of establishing the degree of his disability and 
do not provide any basis for an effective date, prior to May 
5, 2005, for an increased rating.  As noted, the December 
2004 rating decision is final.  The Board finds that 
following the December 2004 rating decision, there was no 
claim filed, prior to the May 2005 VA examination.  

With respect to claim for an effective date prior to August 
16, 2006 for DEA, the Board finds that as a result of its 
determination that the evidence supports a 100 percent rating 
for paranoid schizophrenia, from May 5, 2005, the Board 
concludes that he met the basic eligibility criteria as of 
that date.

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

An effective date of May 5, 2005, but not before, is granted 
for a 100 percent rating for paranoid schizophrenia, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An effective date of May 5, 2005, but not before, is granted 
for the basic eligibility requirements for DEA benefits, 
subject to regulations applicable to the payment of monetary 
benefits.


REMAND

The veteran asserts that he is entitled to a TDIU.  In a 
December 2004 rating decision, service connection was 
established for delusional disorder, and a 10 percent 
evaluation has been assigned from January 1996, as reflected 
in a June 2006 rating decision.  In a May 2007 rating 
decision, the disability was characterized as paranoid 
schizophrenia and, as reflected in a separate Board decision, 
a 100 percent rating, from May 5, 2005, has been awarded.  

In light of the 100 percent evaluation, the veteran is not 
eligible for a TDIU from May 5, 2005 and the claim for that 
benefit is moot from May 5, 2005.  Green v. West, 11 Vet. 
App. 472 (1998).  Clearly, however, the 100 percent 
evaluation from May 5, 2005 does not nullify the claim for 
the appeal period prior to that.  With that in mind, 
consideration must be given to the evidence of record in 
order to make a determination was to whether the veteran was 
unemployable at any point during the relevant period.  

The Board notes that prior to May 5, 2005, the veteran was 
service connected for delusional disorder (now rated as 
paranoid schizophrenia), rated as 10 percent disabling, 
status post separation of the left shoulder, rated as 10 
percent disabling, and hearing loss on the left with residual 
of ossicles injury, rated as 0 percent disabling, with a 
combined rating of 20 percent.  The Board notes that if 
considered under 38 C.F.R. § 4.16(a), such would not meet the 
percentage requirements.  

Under 38 C.F.R. § 4.16(b), however, all veterans who are 
shown to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  If the veteran is 
unemployable due to service-connected disability, and the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met, 
the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

The Board notes that the veteran's psychiatric disability has 
been variously diagnosed.  For example, a January 1991 VA 
record notes a diagnosis of paranoid personality disorder 
versus paranoid schizophrenia, and the October 1991 Social 
Security Administration (SSA) determination shows that he is 
in receipt of SSA disability benefits based upon a 
personality disorder.  Inpatient records, dated in August 
1996, note a presentation with depressed mood and suicidal 
ideations, and the diagnosis was major depressive episode.  

Private records, dated in April 1997 private report shows a 
diagnosis of paranoid psychosis (paranoid schizophrenia 
versus paranoia), with the specific diagnosis noted to be 
unclear, and note that delusions of persecution affected his 
conduct, and the examiner concluded that that he was 
incapable of relating appropriately to co-workers and 
supervisors because of his paranoid ideas..  The examiner 
added that one had the impression, at times, of paranoid 
personality features, but noted that his ideas seemed to 
clearly involve a level of paranoia more severe than would be 
associated with a paranoid personality disorder.  In 
addition, private records, dated in November 1997, show 
diagnoses of depression and probably dysthymia, possibly with 
paranoid features.  

A December 2002 VA examination report notes that while the 
veteran was employed on a part-time basis painting houses in 
the spring and fall, he had not had a formal job in many 
years, and significant circumstantiality was noted.  The 
examiner opined that delusional disorder might be a 
contributing factor to his unemployability but did not render 
him unemployable, assigning an overall global assessment of 
functioning (GAF) score of 45.  In March 2003, the examiner 
stated that while the veteran had some abilities to obtain 
some gainful employment, overall, when all of his medical 
problems were combined, a formal type of employment would be 
precarious because of a combination of his multiple medical 
problems.  The May 2005 VA examination report notes that he 
was unemployed.  

The appellant underwent a VA examination in August 2006.  The 
examiner noted that the veteran's paranoia went beyond a 
paranoid personality disorder into a schizotypal personality 
disorder, that he was odd and peculiar, markedly paranoid and 
suspicious, had a severely constricted affect, and had 
magical and unusual beliefs.  The examiner stated the 
following:

The schizotypal personality disorder 
really is the prodromal phase of 
schizophrenia for this veteran.  This is 
a very difficult clinical case.  
Person's [sic] with Paranoid 
Schizophrenia, according to clinical 
scientific research, may present as 
being more highly functioning tha[n] 
they really are.  This appears to be the 
case for this veteran.  However, on 
today's examination he was peculiar and 
highly delusional.  The veteran's 
associations were at times derailed from 
the topic, but not to the extent that he 
is disorganized or undifferentiated 
schizophrenic.  The veteran's delusions 
are severe to the extent that this has 
prevented him from maintaining gainful 
employment.  The DSM-IV would state that 
Delusional Disorder in and of itself may 
be present and that the person is able 
to function well within an occupational 
setting.  This runs contrary to this 
veteran's history for occupational 
status and the records that [I] have 
reviewed from Drs. L[] and L[] and other 
medical records.  This veteran's 
Schizophrenia is SEVERE, and daily.  
[T]his is a chronic and persistent 
mental disorder that has been ongoing 
for years since his active duty.  The 
prognosis is poor.  

The August 2006 VA report of examination notes that the 
veteran had been unemployed for five to 10 years due to 
paranoid schizophrenia, and that he was delusional often, 
with grandiosity, which led to irritability and some 
resentment and anger.  The examiner added that the 
appellant's schizophrenia was a life-long and permanent 
condition and was fully disabling in and of itself as 
separate from any of his other medical disorders.  

In light of the circumstances in this case, to include the 
100 percent evaluation assigned from May 5, 2005, and the 
August 2006 VA examination report, the Board finds that 
referral for extraschedular evaluation is warranted.  
Jurisdiction in that regard lies with the Director of 
Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the case to the 
Director of Compensation and Pension 
Service for consideration of an 
extraschedular rating during the relevant 
period.  

2.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the veteran 
afforded a reasonable period of time in 
which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


